   8:20-cr-00290-RFR-SMB Doc # 17 Filed: 11/19/20 Page 1 of 2 - Page ID # 32




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20CR290

       vs.
                                                                        ORDER
VALLEN BATEMAN,

                       Defendant.


       This matter is before the court on Defendant's Unopposed Motion to Extend Time with
which to File Pretrial Motions [15]. For good cause shown, I find that the motion should be
granted. Defendant will be given an approximate 30-day extension. Pretrial Motions shall be
filed by December 18, 2020.
       IT IS ORDERED:
       1.      Defendant's Unopposed Motion to Extend Time with which to File Pretrial
Motions [15] is granted. Pretrial motions shall be filed on or before December 18, 2020. The
Jury Trial set for 12/14/2020 at 9:00 AM in Courtroom 4, Roman L. Hruska Federal Courthouse,
111 South 18th Plaza, Omaha, NE before Judge Robert F. Rossiter Jr. is canceled and will be
reset upon pretrial matters being completed.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between November 18, 2020 and December 18, 2020,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 19th day of November, 2020.

                                                     BY THE COURT:
8:20-cr-00290-RFR-SMB Doc # 17 Filed: 11/19/20 Page 2 of 2 - Page ID # 33




                                       s/ Susan M. Bazis
                                       United States Magistrate Judge
